UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7469


JOHN KEITH SMITH,

                Plaintiff - Appellant,

          v.

V. THOMAS, Captain, Commanding, V.B.C.C.; C. L. HIGHTOWER,
Lieutenant, H.G.C., V.B.C.C.; MIRALES, Deputy, C.G., V.B.C.C.;
R. WHEELER, Deputy, Security, V.B.C.C.; J. KENNEDY, Deputy,
Security, V.B.C.C.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00172-HEH)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Keith Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Keith Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated   by    the   district      court.

Smith v. Thomas, No. 3:10-cv-00172-HEH (E.D. Va. Oct. 12, 2011).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2